Dismissed and Memorandum Opinion filed December 6, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00501-CV
                                    ____________

                         DONALD G. WILHELM, Appellant

                                            V.

            FANNIE MAE AND JP MORGAN CHASE BANK NA, AND
                  CHASE HOME FINANCE L.L.C., Appellees


                       On Appeal from the 239th District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 55922



                           MEMORANDUM OPINION

      This is an appeal from a judgment signed May 13, 2011. The clerk’s record was
filed July 14, 2011. No reporter’s record was taken. No brief was filed.

      Appellant’s brief was due August 15, 2011. On August 22, 2011, counsel for
appellant advised the court of appellant’s death and requested time to review the file and
advise appellant’s estate. No motion to extend time to file appellant’s brief was filed and
no further correspondence from counsel was received. See Tex. R. App. P. 7.1(a).
      On October 4, 2011, this court issued an order stating that unless a brief was
submitted within thirty days, the court would dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

      No response has been filed. Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Brown, Boyce and McCally.




                                           2